

 
 

--------------------------------------------------------------------------------

 

CONSULTING AGREEMENT


 
This CONSULTING AGREEMENT dated this 30th day of April, 2009, by and between
Curtiss-Wright Corporation, a Delaware corporation (the "Company") and Edward
Bloom ("Bloom").
 
WITNESSETH:
 
WHEREAS, Bloom has been serving as the Vice President of the Company and
President of Metal Improvement Company, LLC (“MIC”);


WHEREAS, Bloom desires to retire from his positions as the Vice President of the
Company, and President of MIC, and otherwise as an employee and officer of the
Company and all of its affiliates effective as of April 30, 2009, (the
“Retirement Date”);


WHEREAS, the parties hereto desire that, commencing after the Retirement Date,
Bloom will serve as a consultant to the Company as set forth herein; and
 
WHEREAS, the parties desire to set forth the exact nature and the amount of
compensation and benefits to be provided to Bloom in respect of his prior
service as an employee and his consulting services to the Company.


NOW THEREFORE, the parties hereto agree as follows:
 
I.           Retirement
 
1.1           Retirement from Position as Vice President.
 
Bloom hereby confirms his retirement from his position as Vice President of the
Company and hereby resigns, effective as of the Retirement Date, from all of his
other positions as an officer of the Company and as a director and officer of
each of its affiliates and, effective as of the Retirement Date, Bloom shall
cease to be an employee of the Company and each of its affiliates for all
purposes.  Following the Retirement Date, Bloom shall continue to serve the
Company as a consultant as provided for herein.


1.2.           Related Matters to Retirement.
 
(b)           Medical, Dental and Prescription Benefits; Certain Insurance
Benefits.  During the period commencing on the Retirement Date and ending on
April 30, 2012, the Company shall continue on behalf of Bloom and his spouse the
highest level of medical, dental, vision, and prescription drug benefits as
provided to its current active employees; however, for purposes of the medical
plan, Medicare shall be Consultant’s

 
 

--------------------------------------------------------------------------------

 

primary insurance with the Company’s medical insurance being secondary.   During
the "Consulting Period," as defined in Section 2.1 of this Agreement, Bloom
shall also be entitled to that business travel accident and worker's
compensation insurance which the Company offers consultants to the Company in
the ordinary course of business, paid at Company expense.


(c)           Automobile. The Company shall provide Bloom through the Consulting
Period with the use of his Company provided automobile and cover all expenses
related thereto in accordance with the Company’s automobile policy, and then at
the expiration of this Agreement, or any extension thereafter, offer to sell to
Bloom the automobile currently provided to him by the Company, at wholesale
value, in accordance with the terms of the Company's automobile policy.


(d)            Financial Counseling.  During the period extending from the date
of this Agreement through the Consulting Period, the Company will continue to
provide Bloom with financial counseling services from the financial group then
retained by the Company to provide such services to its active senior
executives, such services to be provided at the expense of the Company and in
accordance with the Company’s financial planning policy.
 
(e)           Executive Physical.  During the period extending from the date of
this Agreement through the Consulting Period, the Company will continue to
provide Bloom with an executive physical for him and his spouse from the
executive physical clinic then retained by the Company to provide such services
to its active senior executives, such services to be provided at the expense of
the Company and in accordance with the Company’s executive physical policy.
 
 (e)           Withholding. The Company shall have the right to deduct from any
amounts payable under this Section 1.2, any taxes or other amounts required by
law to be withheld.
 


II.           Consulting Period
 
2.1.           Consulting Services.
 
During the period commencing on May  1, 2009 and ending on April 30, 2012, (the
"Consulting Period"), Bloom agrees to serve the Company as a consultant and
render such advisory and consulting services to the Company and its affiliates
in connection with the business of the Company and its affiliates as may
reasonably be requested by the Board or the Chief Executive Officer of the
Company, having due regard to Bloom’s health, residence and personal
circumstances at the time, in connection with any matter with respect to which
he has experience or special competence by reason of
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

his prior employment with the Company  (the “Consulting Services”).  The
Consulting Services shall be rendered at such locations as shall be mutually
convenient to the Company and Bloom.  The Company agrees that the Consulting
Services shall be appropriate for a former Vice President of the Company.   This
Agreement may be renewed on its terms for two (2) additional periods of one (1)
year each with the approval of the Executive Compensation Committee of the Board
of Directors.
 
2.2.  
Consulting Fees.

 
(a)  In consideration for the Consulting Services to be provided the Company and
for the acceptance of the terms contained in this Agreement, provided Bloom is
then available to perform Consulting Services for the Company, and provided
further, that Bloom is not in breach of, or has not committed a material breach
(which has not been cured), of any of the covenants contained in Section 3.1
hereof, the Company shall pay Bloom, in equal monthly installments, a consulting
fee at the annual rate of $292,500.00 (the “Consulting Fees”).
 
(b)  Bloom shall also be entitled to an annual incentive payment with a maximum
value of $161,000 (“Performance Bonus”).   The Performance Bonus shall be based
on a number of performance goals mutually established and agreed to by Bloom and
the Chief Executive Officer at the commencement of this Agreement.  This Award
shall be paid when such payments are customarily paid by the Company under its
management incentive compensation plans.
 
(c)  Bloom shall also be entitled to an annual long term incentive payment with
a target value of $100,000.00 (“LTI Bonus”).   The LTI Bonus shall be based on
three year aggregated performance goals established for senior management of the
Metal Treatment Segment of the Corporation.  This Award shall be paid in
accordance with the same terms and conditions, and at the time such payments are
customarily paid by the Company under its management long term incentive plan.
 
(d)  Bloom shall also be entitled to a one time equity issuance within 10 days
of the effective date of this agreement.  Bloom shall be provided 13,362 shares
of Company Common Stock on the within 10 days of the Effective Date to offset
the loss of any previously issued time based restricted stock.
 
2.3.           Reimbursement of Expenses.
 
During the Consulting Period, the Company shall promptly pay Bloom the
reasonable and actual expenses incurred by him in the performance of the
Consulting Services, including, without limitation, those incurred in connection
with business related travel or entertainment, or, if such expenses are paid
directly by Bloom, shall promptly
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

reimburse him for such payment, provided that Bloom properly accounts therefore
in accordance with the Company's current expense reimbursement policy.
 
2.4.           Non-Employee Status.
 
Bloom acknowledges that during the Consulting Period and thereafter he will not
be an “employee” (or person of similar status) of the Company or any of its
affiliates for purposes of the Code.  Bloom acknowledges that he will not be
paid any “wages” (as defined in the Code) in respect of the Consulting Services
under Section 2.2 of the Agreement, and that he shall be solely responsible for
all taxes imposed on him by reason of the payment of the Consulting Fees and/or
any other compensation, benefits or other amounts payable in respect of the
Consulting Services.
 
III.           General Provisions
 
3.1.           Covenants.
 
(a)           Unauthorized Disclosure.  Bloom agrees and understands that in his
position with the Company, Bloom has been and will continue to be exposed to and
has and will receive information relating to the confidential affairs the
Company and its affiliates, including but not limited to technical information,
intellectual property, business and marketing plans, strategies, customer
information, other information concerning the products, promotions, development,
financing, expansion plans, business policies and practices of the Company, its
affiliates, and other forms of information considered by the Company to be
confidential and in the nature of trade secrets (“Confidential
Information”).  Bloom agrees that during the Consulting Period and for 10 years
thereafter, Bloom will not disclose such Confidential Information, either
directly or indirectly, to any third person or entity without the prior written
consent of the Company; provided, however, that (i) Bloom shall have no such
obligation to the extent such information is or becomes publicly known other
than as a result of Bloom’s breach of his obligations hereunder and (ii) Bloom
may, after giving prior notice to the Company to the extent practicable under
the circumstances, disclose such information to the extent required by
applicable law or governmental regulation or judicial or regulatory
process.  This confidentiality covenant has no temporal, geographical or
territorial restriction.  Upon the termination of the Consulting Period, Bloom
will, to the extent requested by the Company in writing, promptly supply to the
Company all property, keys, notes, memoranda, writings, lists, files, reports,
customer lists, correspondence, tapes, disks, cards, surveys, maps, logs,
machines, technical data or any other tangible product or document which has
been produced by, received by or otherwise submitted to Bloom during or prior to
the Consulting Period.
 
(b)           Non-competition.  By and in consideration of the Company's
entering into this Agreement and the payments to be made and benefits to be
provided by
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

the Company hereunder and in consideration for the amounts received and to be
received by Bloom hereunder, and further in consideration of Bloom’s exposure to
Confidential Information, Bloom agrees that he will not, during the Consulting
Period and for period of 10 years thereafter, or so long as he is receiving
benefits under this Agreement, whichever is greater (the "Non-competition
Term"), directly or indirectly, own, manage, operate, join, control, be employed
by, or participate in the ownership, management, operation or control of, or be
connected in any manner with, including but not limited to holding any position
as a shareholder, director, officer, consultant, independent contractor,
employee, partner, or investor in, any Restricted Enterprise (as defined below);
provided that in no event shall ownership of less than 1% of the outstanding
equity securities of any issuer whose securities are registered under the
Securities Exchange Act of 1934, as amended, standing alone, be prohibited by
this Section 3.1(b).  For purposes of this paragraph, the term “Restricted
Enterprise” shall mean any person, corporation, partnership or other entity that
competes, directly or indirectly, with any business or activity conducted or
proposed to be conducted by the Company or any of its subsidiaries as of the
Retirement Date.
 
(c)           Non-solicitation.  During the Non-competition Term, Bloom shall
not, and shall not cause any other person to, interfere with or harm, or attempt
to interfere with or harm, the relationship of the Company or any of its
affiliates with, or endeavor to entice away from the Company or any of its
affiliates, or hire, any person who at any time during Bloom's employment with
the Company or the Consulting Period was an employee or customer of the Company
or any of its affiliates or otherwise had a material business relationship with
the Company or any of its affiliates.
 
(d)           Remedies.  Bloom agrees that any breach of the terms of this
Section 3.1 would result in irreparable injury and damage to the Company and/or
its affiliates for which the Company and/or its affiliates would have no
adequate remedy at law; Bloom therefore also agrees that in the event of said
breach or any threat of breach, the Company and/or its affiliates, as
applicable, shall be entitled to an immediate injunction and restraining order
to prevent such breach and/or threatened intentional breach and/or continued
breach by Bloom and/or any and all persons or entities acting for or with Bloom,
without having to prove damages, in addition to any other remedies to which the
Company and its affiliates may be entitled at law or in equity.  The terms of
this paragraph shall not prevent the Company and its affiliates from pursuing
any other available remedies for any breach and/or threatened intentional breach
hereof, including but not limited to the recovery of damages from Bloom, the
recovery of all prior payments made under this Agreement, the recovery of any
payments that had been made and still remain to be paid in the Curtiss-Wright
Retirement Plan, and to discontinue any payments still due under the
Agreement.  The parties hereto further agree that the provisions of the
covenants contained in this Section 3.1 are reasonable and necessary to protect
the businesses of the Company and its affiliates because of Bloom’s access to
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

Confidential Information and his material participation in the operation of such
businesses.  Bloom hereby acknowledges that due to the global aspects of the
Company’s and its affiliates’ businesses and competitors it would not be
appropriate to include any geographic limitation on this Section 3.1.  Should a
court or arbitrator determine, however, that any provision of the covenants
contained in this Section 3.1 are not reasonable or valid, either in period of
time, geographical area, or otherwise, the parties hereto agree that such
covenants should be interpreted and enforced to the maximum extent which such
court or arbitrator deems reasonable or valid.
 
The existence of any claim or cause of action by Bloom against the Company or
its affiliates under this Agreement shall not constitute a defense to the
enforcement by the Company of the covenants contained in Section 3.1(a).
 
Anything contained in Section 3.1(d) to the contrary notwithstanding, the
Company shall be required to give Bloom prior written notice of any claimed
failure by him to comply with any provision of Section 3.1(b) or (c).  If Bloom
shall, within fifteen (15) days after such notice, be in all material respects
in compliance with the provisions of Section 3.1(b) or (c) that is involved, the
Company shall not, by virtue of the provisions of this Agreement, be entitled to
an immediate injunction and restraining order to prevent such breach, provided,
however, that nothing contained herein shall relieve Bloom from any liability
for actual damages occurring as a result of any breach by him of the provisions
of this Agreement.
 
3.2.           Independence, Severability and Non-Exclusivity.
 
Each of the rights enumerated in this Agreement hereof shall be independent of
the others and shall be in addition to and not in lieu of any other rights and
remedies available to the Company or Bloom at law or in equity.  If any
provision of this Agreement is hereafter construed or adjudicated to be invalid
or unenforceable, the same shall not affect the remainder of the Agreement or
rights or remedies which shall be given full effect without regard to the
invalid portions.
 
3.3           Non-Exclusivity of Rights
 
Nothing in this Agreement shall limit or reduce such rights as Bloom may have
under any of the following Plans of the Company and any amounts or benefits
which Bloom is or shall become entitled to receive under any of those Plans
shall be paid or provided in accordance with the provisions of the
Plans:  Long-Term Incentive Plan; Retirement Plan; Retirement Benefits
Restoration Plan; Deferred Compensation Plan Employee Stock Purchase Plan; and
Savings and Investment Plan.
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 



 
3.4           Rights of Termination.
 
(a)           For Cause.  The Company shall have the right, at any time
effective upon notice to Bloom, to terminate this Agreement for "cause" (as
hereinafter defined).  For purposes of this Agreement, "cause" means: (1) Bloom
acting fraudulently in his relations with the Company or on behalf of Company,
(2) Bloom misappropriating or doing material, intentional damage to the property
of the Company, (3) Bloom being convicted of a felony, (4) Bloom's acts or
omissions amounting to willful misconduct or recklessness by Bloom in the
performance of his duties under this Agreement or the habitual neglect of such
duties or (5) any other material breach by Bloom of any of the terms of this
Agreement.
 
(b)           Disability; Death.  In the event of Bloom's permanent and total
disability due to physical or mental illness or incapacity, the Company shall
have the right to terminate this Agreement upon 30 days' prior written
notice.  In the event that Bloom is able to and recommences rendering services
and performing his duties hereunder within such 30-day notice period, Bloom
shall be reinstated and such notice shall be without further force or
effect.  If Bloom dies during the Term, this Agreement shall terminate
immediately upon his death.
 
3.5           Effects of Termination.
 
(a)           In the event that the Agreement is terminated pursuant to Section
3.4(a), (i) this Agreement shall immediately cease and (ii) the Company shall
pay to Bloom his accrued and unpaid consulting fees and expense reimbursement
through the date of termination in accordance with the Company's usual
procedures.
 
(b)           In the event that the Agreement is terminated pursuant to Section
3.4(b), (i) this Agreement shall cease in accordance with Section 3.4(b), (ii)
the Company shall pay to Bloom or his Estate any unpaid consulting fees and
Performance Bonus due for the year in which Bloom dies or becomes disabled, and
expense reimbursement through the date of termination in accordance with
Company's usual procedures.
 
(c)           In the event that this Agreement is terminated by Bloom, then: (i)
the Company shall pay Bloom his accrued and unpaid Consulting Fees and expense
reimbursement through the date of termination in accordance with Company’s usual
procedures.
 
(d)  Bloom’s obligations pursuant to Sections 3.1 shall survive any termination
of this Agreement for any reason whatsoever.
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

3.6.           Successors.
 
This Agreement shall be binding upon and shall inure to the benefit of the
Company and any and all of its successors and assigns, which, for purposes of
this Agreement, shall include a corporation or other entity acquiring all or
substantially all of the assets and business of the Company, as the case may be,
whether by operation of law or otherwise.  The Company shall require its
successors and assigns to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.  Neither this
Agreement nor any right or interest hereunder shall be assignable or
transferable by Bloom, his beneficiaries or legal representatives, except by
will or by the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by Bloom’s legal personal representative.


3.7.           Notices.  
 
All notices, consents or other communications required or permitted to be given
by any party hereunder shall be in writing  and shall be given by personal
delivery, or certified or registered mail, postage prepaid, as follows:
 


 
To the Company:


Attn: Chief Executive Officer
Curtiss-Wright Corporation
4 Becker Farm Road
Roseland, New Jersey 07068


To Bloom:


9527 Savona Winds Drive
Del Ray Beach, Florida 33446


or at such other address as either party may from time to time specify to the
other.  Any notice, consent or other communication required or permitted to be
given hereunder shall be deemed to have been given on the date of mailing or
personal delivery and shall be conclusively presumed to have been received on
the fourth business day following the date of mailing or, in the case of
personal delivery, the day of delivery thereof, except that a change of address
shall not be effective until actually received.


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

3.8.           Modifications and Waivers.


No term, provision or condition of this Agreement may be modified or discharged
unless such modification or discharge is authorized by the Executive
Compensation Committee and is agreed to in writing and signed by Bloom.  No
waiver by either party hereto of any breach by the other party hereto of any
term, provision or condition of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.


3.9           Entire Agreement.


This Agreement constitutes the entire understanding between the parties hereto
relating to the subject matter hereof, superseding all negotiations, prior
discussions, preliminary agreements and agreements relating to the subject
matter hereof made prior to the date hereof.


3.10.                      Governing Law.


This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, without giving effect to conflicts of laws principles
thereof.  Notwithstanding the foregoing, and except with respect to any
proceeding for an injunction and restraining order under Section 3.1(d), if a
dispute hereunder shall exist either party shall have the right (but not the
obligation), in addition to all other rights and remedies provided by law, to
compel arbitration of the dispute in the County of Bergen, State of New Jersey,
under the rules of the American Arbitration Association, by giving written
notice of arbitration to the other party within thirty (30) days after notice of
such dispute has been received by the party to whom notice has been given; any
decision and award under the arbitration shall be final and binding on the
parties hereto, and judgment on the decision and award may be entered in any
court of competent jurisdiction, and


3.11.                      Headings.


The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year set forth above.




_________________________________ Edward Bloom


 


CURTISS-WRIGHT CORPORATION.








By:                      
Name:                      Martin R. Benante
Title:                      Chief Executive Officer














 


 
327544






 
-  -
 



 
 

--------------------------------------------------------------------------------

 
